Citation Nr: 1601887	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  08-35 068 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of dorsal spine contusion with narrowing of T3-4.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to October 1966.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a rating decision dated in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO). 

The claim was most recently before the Board in November 2014, at which time the Board remanded the claim for further development.  As discussed further below, the Board's directives have not been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected back condition. Unfortunately, the Board finds that the Veteran's claim must be remanded to ensure compliance with the directives of the Board's prior remand.


Service connection was initially granted for residuals of an in-service injury when the Veteran sustained severe muscle contusion of the paravertebral musculature with evidence of abnormality of T-3 and T-4.  The report of a March 2013 VA examination included a historical diagnosis of intervertebral disc syndrome (IVDS), but noted within the examination that IVDS.  The examination also MRI findings related to the cervical spine. 

In the November 2014 remand, the Board ordered a VA examination to evaluate the Veteran's service-connected back condition, to include determining, if medically possible, which symptoms are attributable to the Veteran's nonservice-connected back conditions and those attributed to his service-connected thoracic spine disability.  

The Veteran was afforded a VA examination in January 2015.  However, the examiner did not make any distinction between the symptomatology resulting from the Veteran's service-connected and non-service connected back conditions, as instructed in the Board's remand.  Therefore, another VA examination is necessary to comply with the Board's instructions and provide the Board with sufficient information on the Veteran's disability for rating purposes.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate examination to assess the current orthopedic manifestations of his residuals of dorsal spine contusion with narrowing of T3-4.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the thoracic spine disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

In addition to completing the DBQ, the examiner should also identify all symptoms and findings related to the residuals of dorsal spine contusion with narrowing of T3-4.  The examiner should specifically state whether the symptoms and findings can be distinguished from those attributable to any other diagnosed disorders, including but not limited to the 2007 diagnoses of cervical spinal stenosis and degenerative disc disease of the lower cervical spine.  If the distinction cannot be made, the examiner should so state.

A rationale for all requested opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation stating why this is so.

2. Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

